Citation Nr: 1532460	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  10-43 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1967.

This matter initially comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In an April 2015 letter, the Veteran, through his representative, requested to withdraw his request for a Travel Board hearing.  Therefore, the Board deems his request for a hearing withdrawn.  See 38 C.F.R. § 20.704(e) (2014).

This appeal was processed using VBMS (the Veterans Benefits Management System). Accordingly, future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current bilateral hearing loss was incurred as a result of excessive noise exposure in service.  Specifically, he asserts that he was exposed to heavy artillery, explosions, and aircraft engines without the aid of hearing protection.  He further contends that his hearing loss has progressively worsened since service.

The Veteran was afforded a VA examination in October 2009.  He was diagnosed with bilateral sensorineural hearing loss.  The examiner opined that the Veteran's hearing loss was less likely than not related to service, reasoning that the Veteran's service treatment records indicated normal hearing upon separation from service.

The Board finds this opinion inadequate.  The absence of documented hearing loss in service is not fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The VA may not simply disregard lay evidence because it is unaccompanied by medical evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Further, the Board notes that service department audiometric tests prior to October 31, 1967 were in ASA (American Standard Association) units, and require conversion to ISO units.  The October 2009 VA examiner did not address whether she converted the ASA units recorded in the Veteran's August 1963 and September 1967 audiograms into ISO units or discuss whether there was any significant decibel level changes within the conversational voice range.  Accordingly, the opinion is based upon on inaccurate factual predicate.

A remand is thus necessary to obtain an addendum opinion. In rendering the new opinion, the examiner should consider the Veteran's statements regarding the occurrence of his hearing loss, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).  Additionally, the examiner should comment on the March 2010 private audiological evaluation, which indicates that the Veteran's hearing loss is due to age and long-term noise exposure.

Accordingly, the case is REMANDED for the following action:

1.   Return the claims file to the VA examiner who provided the October 2009 opinion (or another qualified examiner, if unavailable) for preparation of an addendum opinion.  The entire claims file, including a copy of this remand, must be available to the examiner, and the examiner should confirm that such records were reviewed.

The examiner is asked to respond to the following provide an addendum opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss is related to service, including conceded in-service acoustic trauma.  

The examiner should discuss:  

(i) The Veteran's contentions of progressively worsening hearing loss since service;

(ii) The March 2010 private audiological evaluation; and 

(iii) The impact, if any, of the change from the ASA to the ISO standard of evaluation as it relates to a showing of hearing threshold shifts over service.  That is, the examiner must convert all audiogram results obtained prior to October 31, 1967, from ASA to ISO units (unless there is express indication that ISO units were utilized), note that such conversions have been made, and discuss the significance of such conversions.  Any shifts in decibel levels during the course of service should be noted and discussed.  

A complete rationale must be provided for any opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

2.  Then readjudicate the appeal, and issue a Supplemental Statement of the Case as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




